People v Ellis (2019 NY Slip Op 08128)





People v Ellis


2019 NY Slip Op 08128


Decided on November 12, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2019

Acosta, P.J., Renwick, Manzanet-Daniels, Singh, JJ.


10308 2890N/15

[*1] The People of the State of New York, Respondent,
vKeith Ellis, Defendant-Appellant.


Steven N. Feinman, White Plains, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Eric Del Pozo of counsel), for respondent.

Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered November 9, 2016, as amended December 13, 2016, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender previously convicted of a violent felony, to a term of six years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The various attacks on the officers' credibility that defendant advances on appeal were also presented
to the jury, and we find no basis for disturbing its credibility determinations.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 12, 2019
CLERK